DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comments

Examiner had considered applying a rejection under 35 USC 101 to Claim(s) 20 because the claim recites a computer storage medium which appear to cover both transitory and non-transitory embodiments. However, Applicant’s specification (IFW [0105]) disclose “…the terms “machine-storage medium,” “device-storage medium,” “computer-storage medium” mean the same thing and may be used interchangeably in this disclosure. The terms refer to a single or multiple storage devices and/or media 
(e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions and/or data. The terms shall accordingly be taken to include storage devices such as solid-state memories, and optical and magnetic media, including memory internal or external to processors. Specific examples of machine-storage media, computer-storage media and/or device-storage media include non-volatile memory, including by way of example semiconductor memory devices, e.g., erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPRQM), FPGA, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks. The terms machine-storage media, computer-storage media, and device-storage media specifically and unequivocally excludes carrier waves, modulated data signals, communication mechanisms, and other such transitory media, at least some of which are covered under the term “signal medium” discussed below. Thus, a 101 rejection have not been applied to claim 20. 
Response to Amendment
	Claims 1,7,11,17 and 20 are amended.
	Claims 1-20 are pending.
Response to Argument
Applicant’s Arguments/Remark filed on 10/27/2020, pages 7-11 regarding claim rejection under 35 USC § 103, have been fully considered but are moot based on the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 2019/0102078 A1), in view of Conley et al. (US 2020/0125678 A1).

Regarding claim 1, Bhatt discloses a computer implemented method for instrumenting bots (Bhatt [0003] discloses a method for integrating an analytic system with a bot system for monitoring, analyzing, visualizing, diagnosing, and improving the performance of the bot system), comprising:
 receiving a plurality of parameters associated with a conversation step
between a bot and a user associated with an interaction between the bot and the user (Bhatt, [0006; 0079; 0106-0107]) discloses end user intent is determined based on the content by message processor 150, the determined intent (and the parameters associated with the intent) may be sent to an action engine 160. Action engine 160 may be used to determine an action to perform based on the intent (and the parameters associated with the intent) and the current state (or context) of a state machine, [0079]. A conversation event may include a message received by a bot system from an end user device (referred to as msg received). Msg received may include one or more of the following parameters or variables: the content of the message, the time when the message is received by the bot system, the language of the message received, a device property (e.g., version or name), an operating system property (e.g., version or name), a geolocation property (e.g., an Internet Protocol address, a latitude, a longitude, or the like), identification information (e.g., a user ID, a session ID, a bot 
creating an analytic record (Bhatt [0008] collecting, by an event collector of an analytic system, one or more attributes for one or more events associated with a set of conversations with a bot system and displaying, graphically on a GUI, a first report from the one or more reports and one or more user-selectable items associated with the first report, where the one or more user-selectable items may include at least one element of the first report)
submitting the analytic record to an analytic system in order to derive analytic based on the conversation step (Bhatt [0006] the analytic system may provide, through a graphic user interface, information regarding end user conversations with the bot system at different generalization levels, including all conversations, groups of conversations meeting certain criteria, conversations associated with specific intents or end states, and individual conversations. […], The system analyzes the conversation record to improve performance of the bot and user experience when interacting with the bot system).
Bhatt did not explicitly disclose encoding the plurality parameters of the conversation step associated with the interaction between the bot and the user directly into a path of custom a custom Uniform Resource Identifier (URI), and creating an analytic record comprising the custom URI, creating an analytic record comprising the custom URI with the plurality of parameters of the conversation step associated with the interaction between the bot and the user directly encoded into the path syntax of the custom URI.

creating an analytic record comprising the custom URI with the plurality of parameters of the conversation step associated with the interaction between the bot and the user directly encoded into the path syntax of the custom URI (Conley [0040] discloses an engagement classifier of the present invention is just about making the yes/no decision on whether to engage in conversation, and not the content of what the chatbot then says. Of course, it is actually required that the chatbot be trained ahead of time for the content of a response. Conventional means may be employed to actually engage in the group chat. See for example the discussions regarding the Watson.TM. Assistant at URLs https://console.bluemix.net/docs/services /conversation/getting-started.ht- ml and https://console.bluemix.net/docs/services /conversation/tutorial.htm- l # tutorial – Custom URI created for the chatbot conversation with a user),



Bhatt and Conley are analogous because both teachings are from the same field of endeavor with respect to the use of bots for processing user request in communication networks.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Conley into the method by Bhatt, thereby enabling the analysis of a natural language request from a user to provide a knowledge base to facilitate effective communication between a user and a chatbot through a custom URI, Conley, [0040]. 

Regarding claim 2, Bhatt and Conley disclose the method of claim 1 wherein the parameters comprise at least one of: a bot owner; a bot identifier; a tenant identifier; and a dialog identifier (Bhatt [0106], discloses conversation step parameters to include identification information (e.g., a user ID, a session ID, a bot system ID, a tenant ID, or the like), a time stamp (e.g., device created, device sent, collector derived time stamp), the channel, or the like). The bot system ID disclosed by Bhatt corresponds to a bot identifier required by the claim).

Regarding 3, Bhatt and Conley disclose the method of claim 1 wherein the parameters further comprises one or more of: a prompt name; a message identifier; and an origin (Bhatt [0106], discloses conversation step parameters to include a session ID, a bot system ID, a tenant ID, or the like), a time stamp (e.g., device created, device sent, collector derived time stamp), the channel, or the like). The session ID disclosed by Bhatt corresponds to a message identifier required by the claim).

Regarding claim 4, Bhatt and Conley disclose the method of claim 1 wherein the parameters further comprise a conversation identifier (Bhatt [0106], discloses conversation step parameters to include identification information (e.g., a user ID, a session ID, a bot system ID, a tenant ID, or the like), a time stamp (e.g., device created, device sent, collector derived time stamp), the channel, or the like). The session ID disclosed by Bhatt corresponds to a conversation identifier required by the claim).

Regarding claim 5, Bhatt and Conley disclose the method of claim 1 wherein the parameters further comprise a session identifier (Bhatt [0106-0107], disclose contents of a message to include identification information identification information (e.g., a user ID, a session ID, a bot system ID, a tenant ID, or the like), a time stamp (e.g., device created, device sent, collector derived time stamp), the channel, or the like).

Regarding claim 6, Bhatt and Conley disclose the method of claim 1 wherein the parameters further comprise an utterance or representation of an utterance (Bhatt [0071; 0106], discloses parameters include message body and that based on the 

Regarding claim 8, Bhatt and Conley disclose the method of claim 1 wherein the analytic system is an analytic system tailored to compiling analytics for web sites (Bhatt [0120] discloses a performance metric of conversation success may be shown with a different color according to the threshold. The user may also view a source of each visit to the bot system (e.g., Facebook, webhook, etc.). A user may view a total number of conversations, a state length, a time length per intent, etc., or the like. Conversations may be grouped into pre-defined types such as abandoned and completed. A conversation metric may be filtered based upon conversation types to view a subset of conversations).

Regarding claim 9, Bhatt and Conley disclose the method of claim 1 wherein the parameters comprise one or more of: sentiment parameters; and content moderator parameters (Bhatt [0124] discloses metric of a conversation computed based upon basic metrics which include (1) a number of unique, total, new, active, inactive, or returning end users, (2) total sessions/conversations, (3) average, maximum, median, or minimum conversation duration, (4) average time between two conversations of an end user, (5) sentiment (positive, negative, or neutral), (6) number of end users, number of conversations, or number of unique end users, (7) average, maximum, median, or minimum message count, or the like).

Regarding claim 10, Bhatt and Conley disclose the method of claim 1 wherein the parameters comprise at least one of: a bot activity identifier; a bot activity type; a bot activity7 channel identifier (Bhatt disclose contents of a message to include identification information (e.g., a user ID, a session ID, a bot system ID, a tenant ID, or the like), a channel (e.g., Facebook or Webhook), or the like, [0107]. Bhatt also disclose a bot analytic system may identify what parts of a conversation with a bot system are working well and what are not. The bot analytic system may enable a user to drill down into a conversation history, track abandoned/completed intents and conversations, identify most/least popular path taken for a completed path based upon depth, time, or both, or identify a history of all abandoned conversations with transcripts to trouble-shoot why the conversations were abandoned (These are all bot activities that are identified by the bot analytic system) (e.g., number of states traversed, error conditions, or the like), [0126]).

Regarding claim 11, Bhatt and Ban disclose a system comprising:
a processor coupled to memory storing executable instructions, which when executed by the processor cause the processor to perform operations (Bhatt [0003], methods, systems, non-transitory computer-readable storage media storing programs, code, or instructions executable by one or more processors, and the like) comprising:
receiving a plurality of parameters associated with a conversation step between a bot and a user (Bhatt, [0006; 0079; 0106-0107]) discloses end user intent is determined based on the content by message processor 150, the determined intent (and the 
the parameters associated with the conversation step comprising one or more of: one or more parameters associated with a bot message received; one or more parameters associated with a bot message send; one or more parameters associated with intent and/or slot detection (Bhatt [0106],  A conversation event may include a message received by a bot system from an end user device (referred to as msg received). Msg received may include one or more of the following parameters or variables: the content of the message, the time when the message is received by the bot system, the language of the message received, a device property (e.g., version or name), an operating system property (e.g., version or name), a geolocation property (e.g., an Internet Protocol address, a latitude, a longitude, or the like), identification information (e.g., a user ID, a session ID, a bot system ID, a tenant ID, or the like), a 
one or more parameters associated with a language understanding model (Bhatt [0066] A bot (also referred to as a chatbot, chatterbot, or talkbot) is a computer program that can perform conversations with end users. The bot can generally respond to natural-language messages (e.g., questions or comments) through a messaging application that uses natural-language messages);
submitting the analytic record to an analytic system in order to derive analytic based on the conversation step (Bhatt [0006] the analytic system may provide, through a graphic user interface, information regarding end user conversations with the bot system at different generalization levels, including all conversations, groups of conversations meeting certain criteria, conversations associated with specific intents or end states, and individual conversations. […], The system analyzes the conversation record to improve performance of the bot and user experience when interacting with the bot system).
Bhatt did not explicitly disclose encoding the plurality parameters of the conversation step associated with the interaction between the bot and the user directly into a path of custom a custom Uniform Resource Identifier (URI), and creating an analytic record comprising the custom URI, creating an analytic record comprising the custom URI with the plurality of parameters of the conversation step associated with the interaction between the bot and the user directly encoded into the path syntax of the custom URI.

creating an analytic record comprising the custom URI with the plurality of parameters of the conversation step associated with the interaction between the bot and the user directly encoded into the path syntax of the custom URI (Conley [0040] discloses an engagement classifier of the present invention is just about making the yes/no decision on whether to engage in conversation, and not the content of what the chatbot then says. Of course, it is actually required that the chatbot be trained ahead of time for the content of a response. Conventional means may be employed to actually engage in the group chat. See for example the discussions regarding the Watson.TM. Assistant at URLs https://console.bluemix.net/docs/services /conversation/getting-started.ht- ml and https://console.bluemix.net/docs/services /conversation/tutorial.htm- l # tutorial – Custom URI created for the chatbot conversation with a user).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Conley into the method by Bhatt, thereby enabling the analysis of a natural language request from a user to provide a knowledge base to facilitate effective communication between a user and a chatbot through a custom URI, Conley, [0040]. 

Regarding claim(s) 12-16 and 18-19, see similar rejections of claim(s) 2-6 and 8-9, respectively, where the system is taught by the method.
Regarding claim(s) 20, see similar rejections of claim(s) 11, where the medium is taught by the method.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 2019/0102078 A1), in view of Conley et al. (US 2020/0125678 A1), further in view of Wiener (US 2005/0216845 A1).

Regarding claim 7, Bhatt and Conley disclose the method of claim 1, but did not explicitly disclose wherein the URI takes the form of: bot://[Iist1]/[ list2], where: | list1 ] is one or more of the plurality of parameters including a parameter describing the owner of the bot; and [list2] is one or more other of the plurality of parameters, where multiple parameters are separated by a ‘/’ character.
www.dipsie.com).
Bhatt, Conley and Wiener are analogous because both teachings are from the same field of endeavor with respect to the use of bots for processing user request network communication devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Wiener into the method by Bhatt and Conley, thereby enabling the retrieval of a cookie corresponding to the root web page and retrieving a web page that is linked to said root web page by utilizing said cookie corresponding to said root web page to gain access to said hyperlinked web page, Wiener, [Abstract].
Regarding claim 17 see similar rejection of claim 7 where the system is taught by the method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D.F.D/ Examiner, Art Unit 2443                                                                                                                                                                                             
/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443